 

Exhibit 10.6

AMERICAN WATER WORKS COMPANY, INC.

2007 OMNIBUS EQUITY COMPENSATION PLAN

NONQUALIFIED STOCK OPTION GRANT

This STOCK OPTION GRANT, dated as of February 20, 2014, (the “Date of Grant”) is
delivered by American Water Works Company, Inc. (the “Company”) to
_______________ (the “Participant”).

RECITALS

WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2007 Omnibus Equity Compensation Plan) has adopted a 2014 Long Term Incentive
Plan (“2014 LTIP”) pursuant to which designated employees will be granted equity
awards (collectively, the “Equity Award”) for shares of Common Stock of the
Company, par value $0.01 per share, (the “Company Stock”);

WHEREAS, the Equity Award is comprised of four separate grants, a nonqualified
stock option, a restricted stock unit, and two performance stock unit grants;

WHEREAS, the Committee has determined that the Participant is eligible to
participate in the 2014 LTIP and to grant the Participant an Equity Award under
the 2014 LTIP; and

WHEREAS, the Committee has determined that the nonqualified stock option portion
of the Equity Award granted to the Participant pursuant to the 2014 LTIP shall
be issued under the American Water Works Company, Inc. 2007 Omnibus Equity
Compensation Plan (the “Plan”), and the terms and conditions of such
nonqualified stock option shall be memorialized in this grant (the “Grant”).

NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth in this Grant
and in the Plan, the Company hereby grants to the Participant a nonqualified
stock option (the “Option”) to purchase _______________ shares of Company Stock,
at an exercise price of $44.06 per share of Company Stock.

2. Exercisability of Option.

(a) Except as provided in subparagraphs (b) or (c) below, the Option shall
become exercisable on the following dates, if the Participant continues to be
employed by, or providing service to, the Employer (as defined in the Plan) from
the Date of Grant through the applicable date:

 

Date

 

Shares for Which the
Option is Exercisable

January 1, 2015

 

1/3

January 1, 2016

 

1/3

January 1, 2017

 

1/3

The exercisability of the Option is cumulative, but shall not exceed 100% of the
shares of Company Stock subject to the Option. If the foregoing schedule would
produce fractional shares of Company Stock, the number of shares of Company
Stock for which the Option becomes exercisable shall be rounded down to the
nearest whole share of Company Stock. The Option shall become fully exercisable
on January 1, 2017, if the Participant is employed by, or providing service to,
the Employer on such date.

(b) If at any time prior to the date the Participant’s Option becomes
exercisable as described in subparagraph (a) above, the Participant’s employment
or service with the Employer is terminated on account of death or Total
Disability (as defined below), the Option shall become fully exercisable on the
date of the Participant’s termination of employment or service with the Employer
on account of death or Total Disability. For purposes of this Grant, the term
“Total Disability” shall mean that the Participant has been determined to be
totally disabled by the Social Security Administration.

1

--------------------------------------------------------------------------------

 

(c) If a Change of Control occurs while the Participant is employed by or
providing service to the Employer, then the Option shall become fully
exercisable as of the date of the Change of Control. For purposes of this Grant,
the term “Change of Control” shall mean as such term is defined in the Plan,
except that a Change of Control shall not be deemed to have occurred for
purposes of this Grant unless the event constituting the Change of Control
constitutes a change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and its corresponding regulations.

3. Term of Option.

(a) The Option shall have a term from the Date of Grant through December 31,
2020, and shall terminate at the expiration of that period, unless it is
terminated at an earlier date pursuant to the provisions of this Grant or the
Plan.

(b) The Option shall automatically terminate upon the happening of the first of
the following events:

(i) If the Participant’s employment or service with the Employer terminates on
account of death or Total Disability, the expiration of the one year period
following the date of the Participant’s termination of employment or service on
account of death or Total Disability.

(ii) If the Participant’s employment or service with the Employer terminates on
account of Normal Retirement (as defined below), the expiration of the one year
period following the date of the Participant’s termination of employment or
service on account of Normal Retirement. For purposes of this Grant, the term
“Normal Retirement” shall mean, at the time of the Participant’s termination of
employment or service with the Employer, that the Participant has attained both
(A) at least age 55, and (B) total years of employment and service with the
Employer equals or exceeds 10.

(iii) If the Participant’s employment or service with the Employer terminates
for any reason other than on account of Cause (as defined below), Normal
Retirement, death or Total Disability, the expiration of the ninety (90) day
period following the date of the Participant’s termination of employment or
service for any reason other than on account of termination for Cause, death,
Total Disability or Normal Retirement.

(iv) The date on which the Participant ceases to be employed by, or provide
service to, the Employer for Cause. In addition, notwithstanding the prior
provisions of this Paragraph 3, if the Participant engages in conduct that
constitutes Cause after the Participant’s employment or service terminates, the
Option shall immediately terminate. For purposes of this Grant, the term “Cause”
shall mean a finding by the Committee that the Participant (A) has breached his
or her employment or service contract with the Employer, if any; (B) has engaged
in disloyalty to the Employer, including, without limitation, fraud,
embezzlement, theft, commission of a felony or proven dishonesty; (C) has
disclosed trade secrets or confidential information of the Employer to persons
not entitled to receive such information; (D) has breached any written
noncompetition or nonsolicitation agreement between the Participant and the
Employer; or (E) has engaged in such other behavior detrimental to the interests
of the Employer as the Committee determines.

Notwithstanding the foregoing, in no event may the Option be exercised after
December 31, 2020. Any portion of the Option that is not exercisable at the time
the Participant ceases to be employed by, or provide service to, the Employer
shall immediately terminate.

4. Exercise Procedures.

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Participant may
exercise part or all of the exercisable portion of the Option by giving the
Company written notice of intent to exercise in the manner provided in this
Grant, specifying the number of shares of Company Stock as to which the Option
is to be exercised and the method of payment. Payment of the exercise price,
together with any applicable tax withholding, shall be made in accordance with
procedures established by the Committee from time to time based on the type of
payment being made but, in any event, prior to issuance of the shares of Company
Stock. The Participant shall pay the exercise price (i) in cash; (ii) with the
approval of the Committee, by delivering shares of Company Stock, which shall be
valued at their fair market value on the date of delivery, or by attestation (on
a form prescribed by the Committee) to ownership of shares of Company Stock
having a fair market value on the date of exercise, equal to the exercise price;
(iii) by payment through a broker in accordance with procedures permitted by
Regulation T of the Federal Reserve Board; or (iv) by such other method as the
Committee may approve, to the extent permitted by applicable law. The Committee
may impose from time to time such limitations as it deems appropriate on the use
of shares of Company Stock to exercise the Option.

2

--------------------------------------------------------------------------------

 

(b) The Participant may not exercise the Option unless the exercise of the
Option and the issuance of shares of Company Stock complies with all applicable
laws, rules, and regulations.  The obligation of the Company to deliver shares
of Company Stock upon exercise of the Option shall be subject to all applicable
laws, rules, and regulations and such approvals by governmental agencies as may
be deemed appropriate by the Committee, including such actions as Company
counsel shall deem necessary or appropriate to comply with relevant securities
laws and regulations. The Company shall be relieved of any liability with
respect to any delayed issuance of shares of Company Stock or its failure to
issue shares of Company Stock if such delay or failure is necessary to comply
with applicable laws.  The Company may require that the Participant (or other
person exercising the Option after the Participant’s death) represent that the
Participant is purchasing the shares of Company Stock for the Participant’s own
account and not with a view to, or for sale in connection with, any distribution
of the shares of Company Stock, or such other representations as the Committee
deems appropriate.

(c) All obligations of the Company under this Grant shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable.

5. Change of Control. Except as set above, the provisions set forth in the Plan
applicable to a Change of Control (as defined in the Plan) shall apply to the
Option, and, in the event of a Change of Control, the Committee may take such
actions as it deems appropriate pursuant to the Plan and is consistent with the
requirements of section 409A of the Code.

6. Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Participant may exercise the Option during the
Participant’s lifetime and, after the Participant’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Participant, or by the person who acquires the
right to exercise the Option by will or by the laws of descent and distribution,
to the extent that the Option is exercisable pursuant to this Agreement.

7. Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. Except as otherwise defined in this
Grant, capitalized terms used in this Grant shall have the meanings set forth in
the Plan. The Grant and exercise of the Option are subject to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) rights and obligations with respect
to withholding taxes, (ii) the registration, qualification or listing of the
shares of Company Stock, (iii) changes in capitalization of the Company, and
(iv) other requirements of applicable law. The Committee shall have the
authority to interpret and construe the Option pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder. By accepting this Grant, the Participant agrees (A) to be bound by
the terms of the Plan and the Grant, (B) to be bound by the determinations and
decisions of the Committee with respect to this Grant, the Plan and the
Participant’s rights to benefits under this Grant and the Plan, and (C) that all
decisions and determinations of the Committee with respect to the Grant and the
Plan shall be final and binding on the Participant and the Participant’s
beneficiaries and any other person claiming an interest under this Grant and the
Plan on behalf of the Participant.

8. Restrictions on Sale or Transfer of Shares.

(a) The Participant agrees that he or she shall not sell, transfer, pledge,
donate, assign, mortgage, hypothecate or otherwise encumber the shares of
Company Stock underlying the Option unless the shares of Company Stock are
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or the Company is given an opinion of counsel reasonably acceptable to the
Company that such registration is not required under the Securities Act.

(b) As a condition to receive any shares of Company Stock upon the exercise of
the Option, the Participant agrees:

(i) to be bound by the Company’s policies regarding the limitations on the
transfer of such shares, and understands that there may be certain times during
the year that the Participant will be prohibited from selling, transferring,
pledging, donating, assigning, mortgaging, hypothecating or otherwise
encumbering the shares; and

(ii) that the shares of Company Stock obtained by the Participant upon the
exercise of the Option shall be subject to the restrictions set forth in the
Company’s Stock Retention Program for Executives and any applicable clawback or
recoupment policies and other policies that may be implemented by the Company’s
Board of Directors or a duly authorized committee thereof, from time to time.

9. Participant Undertaking.  The Participant agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the provisions of this Grant.  

10. No Employment or Other Rights. This Grant shall not confer upon the
Participant any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Participant’s employment or service at any time. The right of the
Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.

3

--------------------------------------------------------------------------------

 

11. No Stockholder Rights. Neither the Participant, nor any person entitled to
exercise the Participant’s rights in the event of the Participant’s death, shall
have any of the rights and privileges of a stockholder with respect to the
shares of Company Stock subject to the Option, until certificates for shares of
Company Stock have been issued upon the exercise of the Option.

12. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Participant under this
Grant may not be sold, assigned, encumbered or otherwise transferred except, in
the event of the death of the Participant, by will or by the laws of descent and
distribution. In the event of any attempt by the Participant to alienate,
assign, pledge, hypothecate, or otherwise dispose of the Option or any right
hereunder, except as provided for in this Grant, or in the event of the levy or
any attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Participant,
and the Option and all rights hereunder shall thereupon become null and void.
The rights and protections of the Company hereunder shall extend to any
successors or assigns of the Company and to the Company’s parents, subsidiaries,
and affiliates. This Agreement may be assigned by the Company without the
Participant’s consent.  

13. Effect on Other Benefits. The value of shares of Company Stock received upon
exercise of the Option shall not be considered eligible earnings for purposes of
any other plans maintained by the Company or the Employer. Neither shall such
value be considered part of the Participant’s compensation for purposes of
determining or calculating other benefits that are based on compensation, such
as life insurance.

14. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.

15. Taxation; Code Section 409A.  The Plan and this Grant are intended to comply
with the requirements of Code section 409A, to the extent applicable.  This
award shall be construed and administered such that the award either (i)
qualifies for an exemption from the requirements of Code section 409A or (ii)
satisfies the requirements of Code section 409A.  This Grant may be amended
without the consent of the Participant in any respect deemed by the Committee or
its delegate to be necessary in order to comply with Code section
409A.  Notwithstanding anything in the Plan or the Grant to the contrary, the
Participant shall be solely responsible for the tax consequences of this Grant,
and in no event shall the Company have any responsibility or liability if this
Grant does not meet any applicable requirements of Code section 409A.

16. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Employer, or to such other address as the Participant may designate to the
Employer in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

17. Severability.  In the event one or more of the provisions of this Grant
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Grant, and this Grant will be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

[SIGNATURE PAGE FOLLOWS]

 

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.

AMERICAN WATER WORKS COMPANY, INC.

By: Jeffry E. Sterba

logo [g2014050720244263787.jpg]

Its: President and CEO

5